NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Submitted March 23, 2018* 
                                Decided March 23, 2018 
                                             
                                         Before 
 
                       KENNETH F. RIPPLE, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge
                        
                       AMY C. BARRETT, Circuit Judge 
 
No. 17‐2696 
 
KENNETH B. THOMAS,                               Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                 Eastern Division. 
      v.                                          
                                                 No. 15 C 5708 
 
                                                  
BRIDGEVIEW BANK GROUP, et al.,                   Rebecca R. Pallmeyer, 
     Defendants‐Appellees.                       Judge. 
                                                  
                                              

                                       O R D E R 

       More than eight months after the district court dismissed Kenneth Thomas’s 
operative complaint, the judge reinstated the case because Thomas asserted that he did 
not receive emails notifying him of the dismissal. But once the judge discovered that 
Thomas had lied about not receiving the emails, and lied also about his income in a 


                                                 
* We have agreed to decide this case without oral argument because the appeal is 

frivolous. See FED. R. APP. P. 34(a)(2)(A). 
No. 17‐2696                                                                           Page 2 
 
motion for recruited counsel, she again dismissed the case. Because the judge properly 
concluded that those falsehoods justify dismissal, we affirm. 
         
        Thomas’s suit was short‐lived. He sued his former employer, Bridgeview Bank 
Group, and his former supervisors for violating antidiscrimination statutes by, among 
other things, firing him because of his disability. The district judge granted Thomas’s 
request to proceed in forma pauperis. (The request stated that he was unemployed.) She 
later granted the defendants’ motion to dismiss the complaint, but did so without 
prejudice. She reasoned that the complaint did not state sufficient claims under the 
Americans with Disabilities Act or the Family and Medical Leave Act. (These were the 
only claims that Thomas had exhausted administratively.) The judge granted Thomas 
leave to amend his complaint, his fourth in the case, within 30 days. After Thomas 
missed this deadline, the judge dismissed the entire case, still without prejudice, and 
allowed Thomas leave to seek its reinstatement within 30 days. Once that deadline 
passed, the court ordered the case dismissed with prejudice.  
         
        Thomas took no action until eight months after the judge dismissed his case. 
Then he moved to vacate the dismissal and reinstate his case under Federal Rule of 
Civil Procedure 60. He asserted that he had checked his email accounts, but “never 
received any correspondence” from the court. He learned that the court had dismissed 
his case only after consulting with a legal help desk. Thomas also requested recruited 
counsel, swearing that the assertion in his previous application for pauper status—that 
he was unemployed—was still true. The court granted reinstatement but also granted 
limited discovery relating to Thomas’s emails from the court. 
         
        Discovery revealed two lies. First, Thomas admitted under oath that he had 
indeed received the court’s emails—he simply had failed to open and read them. He 
also conceded that he had been employed continuously for six months before moving to 
reinstate the case, earning a $30,000 annual salary. Based on his conceded lies, the judge 
vacated the reinstatement of Thomas’s case and dismissed it with prejudice.  
         
        The district court’s ruling is unassailable. Thomas first argues that Rule 60(d)(2) 
requires reinstatement. That provision says that a court may “grant relief under 28 
U.S.C. § 1655 [which deals with liens on property] to a defendant who was not personally 
notified of the action.” FED. R. CIV. P. 60(d)(2) (emphasis added). But Thomas, of course, 
is a plaintiff. Next Thomas argues that he is entitled to reinstatement under Rule 60(b)(1) 
because his failure to check his email  was “excusable neglect” and a “mistake.”  Failure 
to check one’s email is “neglect,” but it is not “excusable.” See Acosta v. DT & C Glob. 
No. 17‐2696                                                                               Page 3 
 
Mgmt., LLC, 874 F.3d 557, 559–61 (7th Cir. 2017). And because Thomas’s “mistake” 
resulted from carelessness, Rule 60(b) relief is inappropriate. See McCormick v. City of 
Chicago, 230 F.3d 319, 327 (7th Cir. 2000) (quoting Kagan v. Caterpillar Tractor Co., 795 
F.2d 601, 607 (7th Cir. 1986)). Thomas replies that his child‐custody dispute 
“compromised his focus.” But the district judge did not abuse her wide discretion in 
deciding that one personal obligation did not excuse inattention to another. See Bakery 
Mach. & Fabrication, Inc. v. Traditional Baking, Inc., 570 F.3d 845, 848 (7th Cir. 2009) 
(quoting Swaim v. Moltan Co., 73 F.3d 711, 722 (7th Cir. 1996)).  
          
         We could stop there, but we also note that in Thomas’s motion for recruited 
counsel, he lied under penalty of perjury. In that motion, Thomas had to state whether 
his financial status had changed, in which case he had to amend his application for 
pauper status. Although his status had changed—he was now employed and earning 
$30,000 annually—Thomas swore that the statements in his original pauper application 
(in which he said he was unemployed) were still “true and correct.” He then used that 
lie to try to persuade the court to recruit him an attorney. Thomas’s admitted lie about 
his poverty allowed the district judge to dismiss the case with prejudice. See 28 U.S.C. 
§ 1915(e)(2)(A); Thomas v. Gen. Motors Acceptance Corp., 288 F.3d 305, 306 (7th Cir. 2002).  

                                                                                   AFFIRMED